Citation Nr: 0212607	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-13 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1957 to July 
1977.  He died in October 1999.  The appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 2000 RO decision which denied service 
connection for the cause of the veteran' s death, which the 
appellant claimed as a basis to receive Dependency and 
Indemnity Compensation (DIC).  The Board remanded the case to 
the RO for additional development in May 2001.

The Board notes that the statement of the case lists an 
additional issue of eligibility for Chapter 35 Survivors' and 
Dependents' Educational Assistance.  However, the appellant 
has never claimed Chapter 35 benefits.  Moreover, eligibility 
for Chapter 35 educational benefits would be an additional 
result if there were a favorable finding on the issue of 
service connection for the cause of the veteran's death.  
Under the circumstances, the Board finds there is no separate 
appellate issue of Chapter 35 eligibility.


FINDINGS OF FACT

1. During his lifetime, the veteran had no established 
service-connected disabilities. 

2. The immediate cause of the veteran's death many years 
after service was carcinoma of unknown primary site.

3. The veteran's fatal carcinoma began many years after 
service, and was not caused by any incident of service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. § 
1310 (West 1991);  38 C.F.R. § 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from March 1957 
to July 1977.  His service medical records are negative for 
cancer and are also negative for any chronic disorders of the 
lungs, liver, or stomach.

The veteran was not service-connected for any disability 
during his lifetime.

The veteran's death certificate indicates that he died in 
October 1999.  The immediate cause of his death was listed as 
carcinoma of unknown primary, and this was said to be of one 
month's duration.  No other conditions were identified.  The 
primary cancer site was not identified, and an autopsy was 
not performed.  

The appellant filed her claim for DIC benefits in December 
1999.

In her notice of disagreement and substantive appeal, the 
appellant stated her belief that the veteran served on 
classified missions in Vietnam and died from cancer which was 
a result of exposure to Agent Orange.  She stated that he had 
cancer of the lungs, liver, and stomach.  

In June 2001, the appellant was sent a letter in which she 
was asked to identify or submit any medical evidence relevant 
to the claim, as well as any records which might verify that 
the veteran served in Vietnam.  The appellant did not respond 
to this letter.

Following the Board's remand, the service department verified 
that the veteran's active service was from March 1957 to July 
1977, and confirmed that there was no record that he served 
in Vietnam.  He received the Armed Forces Expeditionary Medal 
for service in the Dominican Republic during October 1965.

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and the supplemental 
statement of the case, the RO has informed the appellant of 
the evidence necessary to substantiate her claim for service 
connection for the cause of the veteran's death.  Adequate 
attempts have been made to obtain pertinent medical records.  
The Board finds that the notice and duty to assist provisions 
of the law have been satisfied as to this claim. 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159).

For service connection for the cause of a veteran's death, 
the evidence must show that a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

Service connection will be rebuttably presumed for certain 
chronic diseases, including malignant tumors, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309. 

A veteran who served in the Republic of Vietnam between 
January 9, 1962 and May 7, 1975 is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service.  In the case of such a veteran, service 
connection based on herbicide exposure will be presumed for 
certain specified diseases including respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and 
prostate cancer if such become manifest to a compensable 
degree after service.  38 U.S.C.A. § 1116 (as amended by Pub. 
L. 107-103, 115 Stat. 976 (2001)); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  These Agent Orange provisions are inapplicable to 
the present case because it is not shown that the veteran 
served in Vietnam, and it is also not shown that he died of a 
disease specified in this law.  

The veteran served 20 years of active duty and retired from 
service in 1977.  He had no service-connected disabilities 
during his lifetime.  There is no evidence of cancer during 
service, or within the presumptive one-year period following 
service.  The only medical evidence of record regarding the 
veteran's cancer is his death certificate, which indicates 
the approximate onset of cancer as being one month prior to 
his death in October 1999.  There is no competent medical 
evidence to link the veteran's fatal cancer to his period of 
service.  The appellant has asserted such a relationship; 
however, she is a layman, and as such has no competence to 
give a medical opinion on diagnosis or etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992). 

The weight of the credible evidence demonstrates that the 
veteran's fatal cancer began many years after his service and 
was not caused by any incident of service.  The veteran's 
cancer was neither incurred in nor aggravated by service, and 
thus the cause of the veteran's death was non-service-
connected.  The preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  Thus the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A.  § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

